On June 17, 1992, in case No. 1992-0422, Columbus Bar Assn. v. Lawrence Charles Gaba, this court indefinitely suspended respondent, Lawrence Charles Gaba. On October 16, 2002, relator, Columbus *1484Bar Association, filed a motion for order to appear and show cause, requesting the court to issue an order directing Lawrence Charles Gaba to appear and show cause why he should not be found in contempt for his failure to comply with this court’s June 17, 1992 order. On December 27, 2002, this court granted that motion and advised respondent to file a written response by January 16, 2003. Respondent did not file a written response. Accordingly,
IT IS ORDERED by the court, sua sponte, that respondent appear in person before this court on March 26, 2003, at 9:00 a.m.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1).